
	
		II
		112th CONGRESS
		2d Session
		S. 3556
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Whitehouse (for
			 himself and Mr. Blumenthal) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide penalties for email marketing fraud.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Telemarketing Fraud Modernization
			 Act of 2012.
		2.Investment
			 scamsSection 2325(1) of title
			 18, United States Code, is amended—
			(1)in subparagraph
			 (B), by striking or, at the end;
			(2)in subparagraph
			 (C), by striking value, and inserting value;;
			 and
			(3)by inserting
			 before by use of 1 the following:
				
					(D)investment for
				financial profit;
					(E)participation in
				a business opportunity; or
					(F)commitment to a
				loan,
					.
			3.Enhanced
			 penalties for health care fraudSection 2326 of title 18, United States
			 Code, is amended in the matter preceding paragraph (1), by striking or
			 1344 and inserting 1344, or 1347 or section 1128B of the Social
			 Security Act (42 U.S.C. 1320a–7b).
		4.Email marketing
			 scams
			(a)In
			 generalChapter 113A of title
			 18, United States Code, is amended—
				(1)in the chapter heading by inserting
			 and email
			 marketing after Telemarketing;
				(2)in section
			 2325—
					(A)in the matter
			 preceding paragraph (1) by inserting or email marketing after
			 telemarketing;
					(B)in paragraph (1),
			 as amended by section 2, in the flush text following subparagraph (F), by
			 inserting , emails, text messages, or electronic instant
			 messages after interstate telephone calls; and
					(C)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A), by inserting posting,
			 publication, or before mailing; and
						(ii)in
			 the flush text following subparagraph (D)—
							(I)by inserting
			 , email, text message, or electronic instant message after
			 by telephone;
							(II)by striking
			 receives calls and inserting receives interstate
			 telephone calls, emails, text messages, or electronic instant messages;
			 and
							(III)by striking
			 during those calls takes orders without and inserting in
			 response to those interstate telephone calls, emails, text messages, or
			 electronic instant messages does not conduct; and
							(3)in section 2326,
			 in the matter preceding paragraph (1), as amended by section 3, by inserting
			 or email marketing after telemarketing.
				(b)Conforming
			 amendmentThe table of chapters at the beginning of part I of
			 title 18, United States Code, is amended by striking the item relating to
			 chapter 113A and inserting the following:
				
					
						113A.Telemarketing and email marketing
				  fraud2325
					
					.
			
